Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-12-00146-CR

                                Eric Xavier MENDOZA,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2009-CR-5141
                      Honorable Philip A. Kazen Jr., Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED June 12, 2013.


                                             _____________________________
                                             Marialyn Barnard, Justice